ORDER
PER CURIAM.
Defendant, Richard Chura, appeals the judgment entered upon his convictions for involuntary manslaughter, Section 565.024 RSMo. (2000),1 and endangering the welfare of a child in the second degree, Section 568.050. Defendant alleges the trial court erred in: (1) admitting evidence of his blood alcohol content; (2) overruling his motion in limine to prevent the admission of evidence regarding his vehicle’s speed at the time of the accident; and (3) denying his motion to suppress the statement that he had refused to take a blood test, which had been requested by the arresting officer pursuant to Missouri’s Implied Consent law.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their *640information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo. (2000) unless otherwise specified.